Case 2:19-cv-01546-SJF-AKT Document 93 Filed 05/27/20 Page 1 of 1 PageID #: 641
                                    COUNTY OF SUFFOLK




                                            STEVE BELLONE
                                       SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                          DEPARTMENT OF LAW
COUNTY ATTORNEY



May 27, 2020

Hon. Sandra J. Feuerstein, U.S.D.J.
United States District Court, Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722

Re: Nin et an. v. County of Suffolk, et al..
19-cv-1546(SJF)(AKT)


Dear Judge Feuerstein:

The Suffolk County Attorney’s Office represents Suffolk County defendants (“County
defendants”) in this civil rights action pursuant to 42 U.S.C. § 1983 brought by plaintiffs
Jennifer Nin and Diane Tritschler.

County defendants wish to apprise the Court that we have filed all of our moving and reply
papers in support of our motion pursuant to Fed.R.Civ.P. Rule 12 (c) for judgment on the
pleadings (docket entry no. 92). We apologize for not also filing plaintiffs’ papers in
opposition. We were unable to do so because the exhibits to plaintiffs’ papers require that
the filing be made under seal, and obviously, we cannot make an application for sealing on
plaintiffs’ behalf. Last week, we asked plaintiffs to make an application to seal in advance of
the filing date for the motion, May 26, 2020, but they have yet to do so. Additionally,
plaintiffs’ have not provided us with electronic copies of their papers, which we also
requested.

We are forwarding Chambers courtesy copies of our papers.

We thank the Court for its continuing time and attention to this case.

Respectfully submitted,

Dennis M. Cohen
County Attorney
/s/Arlene S. Zwilling
By: Arlene S. Zwilling
Assistant County Attorney
LOCATION                              MAILING ADDRESS
H. LEE DENNISON BLDG.                  P.O. BOX 6100                                   (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦    HAUPPAUGE, NY 11788-0099     ♦         TELECOPIER (631) 853-5169
